Citation Nr: 0514084	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-04 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Hodgkin's disease as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The present appeal was previously before the Board and was 
remanded in November 2003.  The requested action having been 
accomplished, the RO has returned the claims file to the 
Board.  Unfortunately, the Board finds that additional 
development is required before it can adjudicate this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
Hodgkin's disease as a result of exposure to herbicides 
during his period of service at Korat Air Force Base, 
Thailand, from 1970 to 1971.  

In an effort to verify the veteran's alleged herbicide 
exposure, the Board remanded this claim in November 2003 and 
requested that the RO contact the United States Center for 
Research of Unit Records (USASCRUR), or any other appropriate 
agency that may be indicated, to determine whether herbicides 
were being stored or used at, or in the vicinity of, the 
Korat Air Force Base.  Accordingly, in response to the RO's 
request for such information, in March 2005, USASCRUR 
responded that it was unable to document that herbicides were 
sprayed, stored, tested, or transported at Korat Air Force 
Base during 1970 or 1971.  

Notwithstanding the foregoing response from USASCRUR, in an 
April 2005 Statement of Accredited Representative in Appealed 
Case, it is argued on behalf of the appellant that not all 
sources of verification have been contacted.  Specifically, 
the veteran's representative argues that the RO failed to 
contact the Department of Defense or the United States Air 
Force.  It is further claimed that the RO failed to request 
copies of the records which were maintained by the 
appellant's unit, to include bill of lading and/or other 
stock keeping documents to determine whether herbicides were 
stored, transported, or utilized at Korat Air Force Base, 
Thailand.  

Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following action:

1.  The RO should contact the Air Force 
and the Department of Defense, as well as 
any other indicated source, and request 
any information addressing whether 
herbicides were used and/or stored at 
Korat Air Force Base, Thailand, from 1970 
to 1971.  In addition, the RO should 
contact the veteran's unit and request 
copies of the records which were 
maintained during his period of service, 
to include bill of lading and/or other 
stock keeping documents, to determine 
whether herbicides were stored, 
transported, or utilized at Korat Air 
Force Base, Thailand.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




